BNY Mellon Funds Trust (the "Trust") - BNY Mellon Small/Mid Cap Fund (the "Fund") Incorporated herein by reference, on behalf of the Fund, is the supplement to the Trust's prospectus filed pursuant to Rule 497(e) under the Securities Act of 1933, as amended, on July 16, 2012 (SEC Accession No. 0001111565-12-000059). EXHIBIT INDEX Exhibit – 101.SCH Taxonomy Exhibit – 101.INS Instance Document Exhibit – 101.CAL Calculation Linkbase Exhibit – 101.PRE Presentation Linkbase Exhibit – 101.DEF Definition Linkbase Exhibit – 101.LAB Label Linkbase
